     Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.1 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION




EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,                                             Civil Action No.
                                                        HONORABLE
                    Plaintiff,

v.


HERBRUCK POULTRY RANCH, INC.,

                                                        COMPLAINT
                                                        AND JURY TRIAL
                                                        DEMAND

               Defendant.
_________________________________________/

                          NATURE OF THE ACTION

        This is an action under Title I of the Americans with

Disabilities Act of 1990, as amended (“ADA”) and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the

basis of disability and to provide appropriate relief to Melinda

Crooke (“Crooke”) who was adversely affected by such practices. As

alleged with greater particularity in paragraphs 13-27 below, the

Commission alleges that the Defendant, Herbruck Poultry Ranch,
  Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.2 Page 2 of 11




Inc., violated the ADA by harassing Crooke because of her

disability, retaliating against her because she complained of

harassment, and constructively discharging her because of her

disability and opposition to harassment.



                     JURISDICTION AND VENUE

     1.    Jurisdiction of this Court is invoked pursuant to

28 U.S.C. §§ 451, 1331, 1337, 1343, and 1345. This action is

authorized and instituted pursuant to Section 107(a) of the ADA,

42 U.S.C. § 12117(a), which incorporates by reference Sections

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964

(“Title VII”), 42 U.S.C. §§ 2000e-5(f)(1) and (3), and pursuant to

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981(a).

     2.    The employment practices alleged to be unlawful were

committed within the jurisdiction of the United States District Court

for the Western District of Michigan.

                                 PARTIES

     3.    Plaintiff, the Equal Employment Opportunity

Commission (the “Commission”), is the agency of the United States

                                      2
  Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.3 Page 3 of 11




of America charged with the administration, interpretation and

enforcement of Title I of the ADA and is expressly authorized to

bring this action by Section 107(a) of the ADA, 42 U.S.C.

§ 12117(a), which incorporates by reference Sections 706(f)(1) and

(3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

     4.    At all relevant times, Defendant Herbruck Poultry Ranch,

Inc. (the “Employer”) has continuously been a Michigan corporation

doing business in the State of Michigan and City of Saranac and

has continuously had at least 15 employees.

     5.    At all relevant times, Defendant Employer has

continuously been an employer engaged in an industry affecting

commerce under Section 101(5) of the ADA, 42 U.S.C. § 12111(5),

and Section 101(7) of the ADA, 42 U.S.C. § 12111(7), which

incorporates by reference Sections 701(g) and (h) of Title VII,

42 U.S.C. §§ 2000e(g) and (h).

     6.    At all relevant times, Defendant Employer has been a

covered entity under Section 101(2) of the ADA, 42 U.S.C.

§ 12111(2).




                                      3
  Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.4 Page 4 of 11




                     ADMINISTRATIVE PROCEDURES

     7.    More than thirty days prior to the institution of this

lawsuit, Melinda Crooke filed a charge with the Commission

alleging violations of the ADA by Defendant Employer.

     8.    On February 2, 2018, the Commission issued to

Defendant Employer a Letter of Determination finding reasonable

cause to believe that the ADA was violated and inviting Defendant

to join with the Commission in informal methods of conciliation to

endeavor to eliminate the unlawful employment practices and

provide appropriate relief.

     9.    The Commission engaged in communications with

Defendant Employer to provide Defendant the opportunity to

remedy the discriminatory practices described in the Letter of

Determination.

     10. The Commission was unable to secure from Defendant

Employer a conciliation agreement acceptable to the Commission.

     11. On May 17, 2018, the Commission issued to Defendant

Employer a Notice of Failure of Conciliation.




                                      4
  Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.5 Page 5 of 11




     12. All conditions precedent to the institution of this lawsuit

have been fulfilled.

                       STATEMENT OF CLAIMS

     13. Since at least October 14, 2014, Defendant Employer

engaged in unlawful employment practices at its Saranac,

Michigan, facility in violation of Sections 102(a) and 503(a) of the

ADA, 42 U.S.C. §§ 12112(a) and 12203(a).

     14. Melinda Crooke is an individual with a disability under

Sections 3 and 101(8) of the ADA, 42 U.S.C. §§ 12102 and

12111(8). She has impairments, attention deficit disorder/attention

deficit hyperactivity disorder (“ADD/ADHD”) and Tourette’s

Syndrome, and Defendant Employer harassed her because of those

impairments, retaliated against her for complaining about the

harassment, and constructively discharged her because of her

impairments and her opposition to workplace harassment.

     15. Crooke’s ADD/ADHD causes her to be overly talkative at

times, confused on occasion, and substantially limits her major life

activities of concentration, thinking, and speaking. These conditions

are worsened by stress.

                                      5
 Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.6 Page 6 of 11




     16. Crooke’s Tourette’s Syndrome manifests in head

twitches, facial tics, uncontrolled arm movements, humming, biting

her tongue, and occasional swearing, all of which substantially limit

the major life activities of speaking and communicating, and these

conditions are worsened by stress.

     17. Defendant’s personnel were aware of Crooke’s

ADD/ADHD and Tourette’s.

     18. Crooke was hired as a line worker by Defendant on

October 14, 2014.

     19. Her supervisor and some of her co-workers began to

mock her for her ADD/ADHD and Tourette’s symptoms after her

supervisor became aware of them.

     20. On a weekly basis she was called “Mindy Tourette’s,”

“Gabby,” “Motormouth” and “Wandering Wanda” by these same

individuals.

     21. In addition, the same individuals on a weekly basis

mocked her Tourette’s symptoms by biting their tongues and

making exaggerated head movements.




                                     6
 Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.7 Page 7 of 11




        22. Crooke complained about the mocking nicknames and

cruel imitations of her symptoms to no avail, to both her supervisor

and a human resources representative for Defendant.

        23. After Crooke’s complaint to the human resources

representative, the supervisor intensified her mockery of Crooke,

sped up the conveyor line, began to follow Crooke during bathroom

breaks, began to time those breaks, and berated her for wasting

time.

        24. The mockery from co-workers continued unabated.

        25. On August 10, 2015, the supervisor followed Crooke into

the bathroom and was waiting when she exited the stall. The

supervisor began to shout that Crooke needed to sign a disciplinary

slip and started jabbing a finger in Crooke’s face.

        26. Crooke fled and reported the incident to the human

resources representative, who said that Crooke could not be

transferred to another position nor could anything be done to

address her concerns unless she returned to her shift.




                                     7
 Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.8 Page 8 of 11




     27. She briefly returned to her shift, but unable to tolerate

working in those conditions any longer, Crooke felt compelled to

end her employment that day.

     28. The effect of the practices complained of in paragraphs

13-27 above has been to deprive Crooke of equal employment

opportunities and otherwise affect her status as an employee

because Defendant discriminated against her because of her

disabilities and retaliated against her for complaining about

disability-related harassment.

     29.    The unlawful employment practices complained of in

paragraphs 13-27 above were intentional.

     30.    The unlawful employment practices complained of in

paragraphs 13-27 above were done with malice or with reckless

indifference to the federally protected rights of Crooke.



                        PRAYER FOR RELIEF

WHEREFORE, the Commission respectfully requests that this Court:

     A.    GRANT a permanent injunction enjoining Defendant

Employer, its officers, agents, servants, employees, attorneys, and

                                     8
  Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.9 Page 9 of 11




all persons in active concert or participation with it, from harassing

employees on the basis of disability.

     B.       GRANT a permanent injunction enjoining Defendant

Employer, its officers, agents, servants, employees, attorneys, and

all persons in active concert or participation with it, from retaliating

against employees who oppose discrimination on the basis of

disability.

     C.       ORDER Defendant Employer to institute and carry out

policies, practices, and programs which provide equal employment

opportunities for individuals with disabilities, and which eradicate

the effects of its past and present unlawful employment practices.

     D.       ORDER Defendant Employer to make whole Crooke by

providing appropriate back pay with prejudgment interest and

benefits, in amounts to be determined at trial, and other affirmative

relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to the reinstatement of Crooke

or front pay in lieu of reinstatement.

     E.       ORDER Defendant Employer to make whole Crooke by

providing compensation for past and future pecuniary losses

                                      9
Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.10 Page 10 of 11




resulting from the unlawful employment practices described in

paragraphs 13-27 above, in amounts to be determined at trial.

     F.   ORDER Defendant Employer to make whole Crooke by

providing compensation for past and future nonpecuniary losses

resulting from the unlawful practices complained of in paragraphs

13-27 above, including but not limited to, inconvenience, loss of

enjoyment of life, anxiety, humiliation, emotional pain and

suffering, in amounts to be determined at trial.

     G.   ORDER Defendant Employer to pay Crooke punitive

damages for its malicious and reckless conduct, as described in

paragraphs 13-27 above, in amounts to be determined at trial.

     H.   GRANT such further relief as the Court deems necessary

and proper in the public interest.

     I.   AWARD the Commission its costs of this action.

                           JURY TRIAL DEMAND

          The Commission requests a jury trial on all questions of

fact raised by its complaint.


Date: March 1, 2019                       Respectfully submitted,


                                     10
Case 1:19-cv-00165-JTN-ESC ECF No. 1 filed 03/01/19 PageID.11 Page 11 of 11




                                         EQUAL EMPLOYMENT
                                         OPPORTUNITY COMMISSION


                                         /s/ Omar Weaver
                                         Supervisory Trial Attorney
                                         Detroit Field Office

                                         /s/ Dale Price (P55578)
                                         Senior Trial Attorney
                                         Detroit Field Office
                                         477 Michigan Ave., Room 865
                                         Detroit, MI 48226
                                         (313) 226-7808
                                         Dale.Price@eeoc.gov




                                    11
